Case 1:19-cv-11311-JSR Document 32-3 Filed 06/26/20 Page 1 of 11




                Exhibit C
Case 1:19-cv-11311-JSR Document 32-3 Filed 06/26/20 Page 2 of 11




             Exhibit C.1
Case 1:19-cv-11311-JSR Document 32-3 Filed 06/26/20 Page 3 of 11
Case 1:19-cv-11311-JSR Document 32-3 Filed 06/26/20 Page 4 of 11
Case 1:19-cv-11311-JSR Document 32-3 Filed 06/26/20 Page 5 of 11
Case 1:19-cv-11311-JSR Document 32-3 Filed 06/26/20 Page 6 of 11
Case 1:19-cv-11311-JSR Document 32-3 Filed 06/26/20 Page 7 of 11
Case 1:19-cv-11311-JSR Document 32-3 Filed 06/26/20 Page 8 of 11
Case 1:19-cv-11311-JSR Document 32-3 Filed 06/26/20 Page 9 of 11
Case 1:19-cv-11311-JSR Document 32-3 Filed 06/26/20 Page 10 of 11




              Exhibit C.2
Case 1:19-cv-11311-JSR Document 32-3 Filed 06/26/20 Page 11 of 11
